 

 

Case. 1:20-cv-O06006 Document i JLo Filed 10/08/20 Page 1 of 2 Pagelb #94

 

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL cw i D

LAKE COUNTY, ILLINOIS

 

 

 

9 2017
SARWAN ERUW ae eee

ws Case No. OD VAS ss coi
RAHows eRvin } .
\W 4 ag Do

WS Madd Comin OF eer? OPEN Ke Ke
Moreh ke %econs, STAY, aes olan” ae SEMY oe

CAKE. sh Ci Mak hS Cearsel pk wes SOT EES Ve

° Lag &
Cex COAS OT th) aes ot conn Sel ander ay vily

APY SLO ,
AX, AS AERC BY OF PESTS

heat] oF
TM BRAM ONT or Se ec oNSiteh (VU | .
Pe CEA Dore ee aAst CrCAUMS (sbves

=) Svc Shey OF Mee LorAduum odehS oon? a
Vor Modoal Ge Citcala, & avacial @revP \2
‘Wee Ca,

2.) Wee Lupnover ones gAke eo 20 MAREK N90 201F shall

{
Conhleed WA DA Qean Modval Cee VASA CL Co, €
Lan colA Wupaaceal Gorevt- FuXxos Ahe\ Ge (2A Deed 4a §
Sey nag CODAS2\ See LAA TrA MTA MG reamdl Swe dlove
Oo KAD SUdt Sy UNO > COUASE\ Faro dd Ajo Lice to
Wha Reraritert ve on there & Very Srirce oF

_ oye’ a la ch Ya O Low astrAL Uw Chea iM XO and, oF £ Coc,
“Te hee So LO\o Bao:
qeeens Ce esa Oe
Ss Ae)
vw Ded EE SOPRRITIAY (S180

Dated this \as, of Mw A ool.
Prepared by: S wa yur B.S lee hk,

Attorney's Name:

Address: _ \ (o( dd ‘ Chur ele
city, CH. a fo state. _ |
Phone: _“St@ Gz \ q PR _zip code: C7 Go|
rx: (2 bel cu q OF

arpe:_ GSO _ <\ Gl

 

JUDGE

 

 

171-94 (Rev. 10/11)

SR 0128

 

 

 

 

 
 

 
  
 

iN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS

)

“ care OAD LYS

Beoywown cRUW

ORDER .

Carey KEEETRS K clay TORE SoV ES PE fo
LARISA, Sock cc clall be Ye OW IR SO Beeps

SyfAk s Madck Jr oS Candee wg Mac \Q 2oeat
ZeoPRm, Xo SO oreo On’, (eas CL Axo QA be
Ne cRPartawr) oF eeu Were EJouly Serres ag
Lo Sead eae Lo Carat:

©.) TeN> WAKO BA oO suuall bE Wwto baril Mayl¢ 208

: ‘ aK id uv rt “L oye
q) kale Co safes Ale 7. Meg 4p 2067

 

 

shel are peg e MEE
zt 270° pr: pop T = 7
baer OE OP
ENTER:

DIE

JUDGE

 

 

AN
Dated this \& day of ARRLL , 20. \? .
Prepared fg: en Lat Do, Sheela

 

 

 

 

Address: \e\ ds Clo. Zh oe
City: CH Ca\e re State: e
Phone: Si < or Y7O Zip Code: GE Ged

 

 

te

471-94 (Rev. 10/11)

SR 0129

 

aro. {20 SLY | !
